Exhibit 17.1 February 28, 2012 United American Petroleum Corp. 9600 Great Hills Trail, Suite 150W Austin, TX 78759 Attn: Board of Directors I hereby tender and submit my resignation as Treasurer and a director of United American Petroleum Corp., a Nevada corporation (“Company”), effective on this 28th day of February 2012.Such resignation is not the result of any disagreement with the policies, practices or procedures of the Company. I appreciate the time I have spent with the Company and the opportunity to work with you all. Of course, I am happy to assist with the transition to the extent necessary. Sincerely, /s/ Christian Negri Christian Negri 1
